DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species VII, Figures 7A-B in the reply filed on 01/20/2022 is acknowledged.
Claims 7-8, 10, 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.
	Claims 1-20 are currently pending in this application with claims 7-8, 10, 17-18 and 20 being withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (DE 19611797 A1). With respect to claims 1-6, Richter discloses a rapid-entry shoe (the shoe has a movable heel section which provides a rapid extension of the length of the shoe and which can be tilted outwardly and adjusted for comfort, see figure 1) comprising: a base (sole 2, see figure 1); an upper (see figure 1); a heel arm (resilient arc 1, see figures 1-3) coupled to a rear portion of the rapid-entry shoe (heel arm 1 is coupled to sole, see figure 1), wherein the heel arm (1) is coupled to the base (heel arm 1 is coupled to sole, see figures 1-3) at a rearward coupling point and is configured to transition between a collapsed configuration (intended use, see figure 1) and an uncollapsed configuration (intended use, see figure 1), wherein in the collapsed configuration the heel arm (see figure 1) is in a compressed state and bends or rotates downward (1 is in a compressed state and bends and rotates downward towards sole 2, figure 1), and wherein in the uncollapsed configuration the heel arm is oriented upwards and is in an uncompressed state or a reduced compressed state (1 is oriented upwards and is in an uncompressed state or a reduced compressed state, figure 1); and a resilient member (vamp part of the upper the stretches during the collapsed configuration, see annotated figure 1 below) coupled to a side portion of the rapid-entry shoe, wherein the resilient member (vamp part of the upper, see annotated figure 1 below) is coupled to the heel arm (heel arm 1) at a heel arm coupling point and is coupled to the base or the upper at a forward coupling point (see annotated figure 1 below), and wherein the resilient member is configured to bias the heel arm toward the uncollapsed configuration (the biasing means, for biasing the heel restraint 1 to extend around the upper heel of the foot , includes a pair of resilient vamp; wherein the forward coupling point is forward of the rearward coupling point (see annotated figure 1 below); wherein the heel arm (1) has an arc shape or a horse-shoe shape (1 wraps around heel which has an arc shape or a horse-shoe shape, see figures 1-3); wherein the heel arm (1) comprises a heel section (the arc shape part going around the back of the heel section, see figure 2) disposed between a first side section  and a second side section, wherein the first side section is coupled to the base at the rearward coupling point (see figures 1-3) and the second side section is coupled to the base at a second rearward coupling point (see figures 1-3); wherein an interface between the heel arm and the base at the rearward coupling point is a living hinge (see figure 3); wherein the heel arm (1) comprises a side section (the rest of 23 that is not the heel section, see figure 10) and a heel section, wherein the side section extends between the rearward coupling point and the heel arm coupling point, wherein the heel section wraps around the rear portion of the rapid-entry shoe (see figures 1-3); wherein the heel arm coupling point is substantially between the heel section and the side section.
With respect to claim 9, Richter discloses that the vamp/upper can stretch when the arm in the collapsed configuration and unstretched when the arm is in the uncollapsed configuration, see figure 1.


Claim(s) 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somerville (Pub. No. US 2011/0016751).
With respect to claims 11-16, Somerville discloses a rapid-entry shoe  (footwear 2, see figure 10 which shows a fifth embodiment where like reference numerals refer to like features previously described) comprising: a base (sole 4); an upper (vamp 8); a heel arm (10); and a resilient member (50); wherein the heel arm is coupled to the base at a rearward coupling point (the heel arm 10 is coupled to base/sole 4 via the neck portion 30) and is configured to transition between a collapsed configuration (see figure 7) for easy donning and doffing of the shoe and an uncollapsed configuration, see figure 6) for securing a foot inside the shoe; wherein in the collapsed configuration the heel arm is in a compressed state and bends or rotates downward (10 is in a compressed state and bends and rotates downward towards sole 4, figure 7 in comparison to figure 6); wherein in the uncollapsed configuration the heel arm is oriented upwards and is in an uncompressed state or a reduced compressed state (10 is oriented upwards and is in an uncompressed state or a reduced compressed state, figure 6 in comparison to figure 10); wherein the resilient member (50) is coupled to the heel arm (10) at a heel arm coupling point and is further coupled to the base at a forward coupling point; and wherein the resilient member (50) is configured to bias the heel arm toward the uncollapsed configuration (the biasing means, for biasing the heel restraint 10 to extend around the upper heel of the foot 6, includes a pair of resilient stretchable (e.g. woven elastic) fabric portions 50 extending between the heel restraint 10 and the vamp 8); wherein the heel arm has an arc shape or a horse-shoe shape; wherein the heel arm comprises a heel section disposed between a first side section and a second side section, wherein the first side section is coupled to the base at the rearward coupling point and the second side section is coupled to the base at a second rearward coupling point;  wherein an interface between the heel arm and the base at the rearward coupling point is a living hinge (the stiff heel restraint 10 may define a neck portion 30 about which it can pivot so that the center of rotation is located proximal to the vamp 8); wherein the heel arm (10) comprises a side section and a heel section, wherein the side section extends between the rearward coupling point and the heel arm coupling point, wherein the heel section wraps around a rear portion of the rapid-entry shoe; wherein the heel arm coupling point is substantially between the heel section and the side section (slanted line connecting 10 is substantially between the arc shaper part of 23 up to where a third of 50 is attached and the rest of 23 that is not the heel section).
With respect to claim 19, Somerville discloses that the vamp/upper can be made of leather, wherein leather is construed to be resilient. Furthermore, resilient stretchable (e.g. woven elastic) fabric portions 50 extend between the heel restraint 10 and the vamp 8 and can be considered part of the upper since it covers the sides of the foot.

    PNG
    media_image1.png
    476
    820
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/02/2022 with respect to claims 11-16 and 19 have been fully considered but they are not persuasive. Contrary to applicant’s arguments Sommerville discloses the heel arm to be coupled to the base at a rearward coupling point (the heel arm 10 is coupled to base/sole 4 via the neck portion 30). The claims do not require the heel arm to be directly connected to the base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are rapid-entry shoes analogous to applicant’s instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


	JMM
06/09/2022